Citation Nr: 1146026	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-30 008A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) James A. Haley Veterans' Hospital, Tampa, Florida



THE ISSUE

Entitlement to payment or reimbursement of the cost of emergency transportation the Veteran received from Hernando County Fire and Rescue on December 23, 2007.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1964 to September 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 determination of the James A. Haley Veterans' Hospital in Tampa, Florida (the Agency of Original Jurisdiction (AOJ)).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

At the outset it is noteworthy that in February 2008, the Circuit Court for Hernando County, Florida, adjudicated the Veteran "totally incapacitated" and appointed a plenary guardian of his "person and property."  An April 2009 rating decision proposed to make a determination of incompetency for VA purposes.  The Veteran was provided notice of this proposal the same month; the record does not reflect what has transpired since regarding the matter of the Veteran's competency.  This matter should be resolved prior to further adjudication of this appeal.  

To establish entitlement to payment or reimbursement for emergency transportation to a non-VA facility for treatment for nonservice-connected conditions, the Veteran must satisfy all of the following conditions: (a) VA payment or reimbursement is authorized for emergency treatment provided at such facility; (b) The Veteran is financially liable to the provider of the emergency transportation; (c) The Veteran has no coverage under a health-plan contract for reimbursement or payment, in whole or in part, for the emergency transportation or any emergency treatment authorized under 38 U.S.C. 1728 (this condition is not met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract); and (d) If the condition for which the emergency transportation was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such transportation; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider.  38 C.F.R. § 17.1003.  These criteria are in the conjunctive, not disjunctive; thus all must be met to establish entitlement to the benefit sought.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991).

A review of the claims file found that the Hernando County Fire and Rescue responded to an emergency 911 call (related to back complaints) from the Veteran on December 23, 2007.  He was transported to the closest emergent care facility (Oakhill Hospital) his condition was unchanged, and his transport priority was characterized as "Non-Emergency/911."  The AOJ denied his claim for reimbursement for the transportation on the basis of a finding that there was no medical emergency when the Veteran sought the transport in question, and that an other-than-EMS mode of transportation should have been utilized.  

Records of the treatment afforded the Veteran at Oakhill Hospital on December 23, 2007 are not associated with the claims file.  Such records are pertinent evidence on the question of whether a medical emergency existed when the transport at issue was provided.  Hence, they must be secured for the record .

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ascertain how the RO resolved the issue of the Veteran's competency.  If he has been found incompetent for VA purposes, the AOJ should ensure that all further processing of this matter is in accordance with such determination (i.e., with the participation of the fiduciary appointed), and that the fiduciary is notified of all actions to date and has opportunity to respond.   

2.  The AOJ should ask the Veteran/his custodian (if one has been appointed) to provide the authorization necessary for VA to obtain records of the Veteran's treatment at Oakhill Hospital on December 23, 2007.  Then the AOJ should secure the complete records pertaining to such treatment.  

3.  The AOJ should then re-adjudicate the claim (applying the prudent layperson standard outlined in 38 C.F.R. § 17.1002(b)).  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran/his custodian (if any) and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

